IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT

                          __________________

                             No. 96-20106
                           Summary Calendar
                          __________________


SAMUEL CITIZEN,

                                       Petitioner-Appellant,

versus

GARY L. JOHNSON, Director,
Texas Department of Criminal Justice,
Institutional Division,

                                       Respondent-Appellee.



                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. J-95-CV-4689
                        - - - - - - - - - -
                            May 27, 1996
Before JOLLY, JONES and STEWART, Circuit Judges.

PER CURIAM:*

     Texas prisoner Samuel Citizen presented his challenge to the

sufficiency of the evidence to the Texas Court of Criminal

Appeals in his second state habeas petition.    Consequently, the

district court abused its discretion by dismissing Citizen's

federal habeas petition for failing to exhaust state remedies as

to this issue.    Therefore, it is ORDERED that Citizen's motion

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-20106
                               -2-

for a certificate of probable cause is GRANTED, the order of

dismissal is VACATED, and the case is REMANDED to the district

court.